Title: Statement of Account with William Duane, with Jefferson’s Order, 7 July 1803
From: Duane, William
To: Jefferson, Thomas


          President of the United States
          
            
              1802
              To William Duane Dr.
              
              
            
            
              Jany
              4
              To
              1 Glass Inkstand
              1 
              
            
            
              
              23
              "
              1 Box Chessmen & Board
              6 
              
            
            
              
              "
              "
              1 Ream fine English 4to. post paper
              7 
              
            
            
              
              "
              "
              1 paper Red Inkpowder
              
              25
            
            
              
              "
              "
              1 Marble Note presser
              1 
              
            
            
              
              "
              "
              2 Dozen Middletons pencils
              3 
              50
            
            
              
              "
              "
              100 Best Quills No 4
              4 
              
            
            
              
              "
              "
                6 Tooth Brushes
              
              75
            
            
              Feby
              3
              "
                1 Bottle Red Ink
              
              31
            
            
              
              13
              "
                2 Wedgewood Inkstands
              2 
              
            
            
              
              "
              "
                1 Ream Invitations 2 on a sheet 4to. post
              20 
              
            
            
              Apl.
              14
              "
                1 Bottle Copying Ink
              
              37¼
            
            
              
              22
              "
                1 Ream Writing Demy
              10 
              
            
            
              
              "
              "
                1 Ream wove 4to. post
              6 
              
            
            
              May
              3
              "
                1 Dressing Case
              4 
              50
            
            
              Octor
              6
              "
                6 Quires Hotpress’d 4to. post
              2 
              04
            
            
              
              20
              "
                1 lb. Best Glazed Wafers
              2 
              50
            
            
              
              "
              "
                1 Ream Hotpress’d 4to. post
              7 
              
            
            
              
              "
              "
                1 Bottle Copying Ink
              
              37¼
            
            
              Decr.
              13
              "
                1 Copy Precie’s Historiqué
              1 
              
            
            
              
              20
              "
                1 Ream Invitations 2 on a sheet 4to. post
              20 
              
            
            
              1803
              
              
              
              
              
            
            
              Jany
              13
              "
                1 Ream Hotpress’d 4to. post
              7 
              
            
            
              Feby
              12
              "
                1 Nautical Almanac
              
              75
            
            
              
              17
              "
                1 Copy Boyers French Grammar
              1 
              25
            
            
              
              19
              "
                2 Nautical Almanacs for 1804–5
              2 
              80
            
            
              
              24
              "
                1 Copy New Census
              
              75
            
            
              
              "
              "
                1 Copy Old Census
              
              75
            
            
              
              "
              "
                1 Copy letter to Th Jefferson
              
              37¼
            
            
              
              "
              "
                1 Copy letter to Alexr. Hamilton
              
              37¼
            
            
              Mar
              5
              "
                1 Copy Requisite Tables
              3 
              
            
            
              
              "
              "
                1 Copy Perins French Grammar
                 1 
              
            
            
              
              
              
              
              $117 
              65
            
            
            
              1803
              
              Amt. Brought forwd.
              $117 
              65
            
            
              Apr.
              6
              To
              1 Quire folio post got By his Coach Man
              
              50
            
            
              
              19
              To
              4 Metal Thermomaters
              @ $6
              24 
              
            
            
              
              25
              "
              2	Reams Copying paper
              10 
              
            
            
              
              "
              "
              2 Bottles Copying Ink
              1 
              
            
            
              May 
              6
              "
              600 Invitations
              15 
              
            
            
              
              10
              "
              2 Reams Hotpress’d 4to. post
              14 
              
            
            
              
              "
              "
              1 Copy Ossians poems 2 Vo.
              2 
              50
            
            
              
              "
              "
              1 Copy History Christianity
              2 Vo. 8vo.
              5 
              50
            
            
              
              16
              "
              ½ Ream thin folio post
              5 
              50
            
            
              June
              9
              "
              1 Ream wove English 4to. post
              6 
              
            
            
              July
              5
              "
              1 Mag N. America
              7 
              
            
            
              
              "
              "
              1 Set Annual Biography 3 Vo. 8vo.
              9 
              75
            
            
              
              "
              "
              1 Set Voyage En Grece
              6 
              
            
            
              
              "
              "
              1 Set Femeal Biography 6 Vo. 
              13 
              50
            
            
              
              7
              "
              200 Dutch Quills
              7 
              
            
            
              
              
              
              
              $244 
              90
            
            
              
              
              
              Crt.
              
              
            
            
              
              
              1802
              Jany 27 By Cash
              $22.50
              }
              By J Barnes
              
              
            
            
              
              
              
              Mar 8 By Cash
               25.31
              
              
            
            
              
              
              1802
              May 6 By Cash
               28.87½
              76 
              86½
            
            
              
              
              
              Balance due
              $  168 
              03½
            
          
          [Order by TJ:]
          Sep. 29. 1803
          Mr Barnes will be pleased to pay the above
          
            Th: Jefferson
          
        